Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 08/23/22, after the Non Final Office Action on 05/23/22. Claims 2, 3, 5, 6, 16 have been amended, claims 1, 4, 5, 15 have been canceled.
Claims 2, 3, 5-14 and 16-20 are pending.
This Action is made Final.
Drawing Objection
Objection to the drawings has been withdrawn due to the amendment dated 08/23/22.
Claim Objections
Objection to the claims has been withdrawn due to the amendment dated 08/23/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable being over Jeon et al. US 2020/0363689 in view of No et al. US 2017/0108723 and Kim et al. US 2017/0301702. 
Claim 5: Jeon et al. disclose a display device comprising: 
(Fig. 1) a display panel including a plurality of pixels PX [0044], a pixel of the plurality of pixels including a first color pixel, a second color pixel, and a third color pixel (red/green/blue) [0096]; 
(Fig. 1) a gate driver 400 connected to the pixel through a scan line 121 extending in a first direction [0049]; and 
a data driver 500 connected to the pixel through a data line 171 extending in a second direction that intersects the first direction [0050], 
(Fig. 2) wherein each of the first color pixel, the second color pixel, and the third color pixel includes a color pixel electrode PX (PXa/PXb) and a first transistor Qa having a first electrode (source electrode) connected to the data line 171, a second electrode (drain electrode) connected to the color pixel electrode (Clca), and a gate electrode connected to the scan line 121 [0056], 
(Fig. 3) wherein the display device further comprises a voltage distribution line 172 [0079] that is disposed to overlap the color pixel electrode (191a/191b) of the third color pixel in a thickness direction of the display device, extends in the second direction (Y-direction), 
(Fig. 2) each of the first color pixel, the second color pixel, and the third color pixel further includes a second transistor Qb having a first electrode (source electrode) connected to the data line 171 and a second electrode (drain electrode) connected to the color pixel electrode (Clcb)
except 
a storage line extending in the first direction, and the second electrode (drain electrode) of the second transistor of the first color pixel, the second color pixel, and the third color pixel is electrically connected to the storage line.
wherein a first width of the second electrode of the first transistor of the third color pixel in the first direction is greater than a second width of the second electrode of the first transistor of each of the first color pixel and the second color pixel in the first direction.
However No et al. teach
(Fig. 7) a storage line 751 (common voltage line) extending in the first direction (X-direction, see Fig. 8), and the second electrode (drain electrode) of the second transistor TF2 (second drain electrode is connected to the node PE2 [0030], which is connected to storage line 751, through second storage capacitor Cst2) [0106] of the first color pixel, the second color pixel, and the third color pixel (inherent, in a liquid crystal display device, i.e., with array of red/green/blue/white pixels) [Abstract] is electrically connected to the storage line 751 – (See Jeon’s three primary colors of red, green, and blue, or four primary colors [0096])
Kim et al. teach 
(Figs. 3A/3B) [0090] a first width DE1 (DE_B1/DE_S1) of the second electrode (drain electrode) of the first transistor TR1 of the third color pixel (TR1) in the first direction (X-direction) is greater than a second width DEn (DE_Bn/DE_Sn) of the second electrode (drain electrode) of the first transistor TRn of each of the first color pixel (TRn) and the second color pixel (TRn) in the first direction (to increase a first parasitic capacitance Cgd1 between the first gate electrode GE1 and the first drain electrode DE1) [0074-0083].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Ra’s structure in order to provide improved flicker elimination efficiency, as taught by Ra [0041]; and with Kim's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Kim [Abstract].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claims 2-4:
Kim et al. teach
Claim 2: (Figs. 3A/3B) the first width DE_S1 is at least 10% larger than the second width DE_Bn (inherent, Fig. 3 visually shows the first width DE_S1 is at least 200% larger than the second width DE_Bn).
Claim 3: (“Although not shown in the drawing, the display panel 110 may further include a color filter to allow each of the plurality of pixels PX to have one of red, green, blue, and white colors”) [0062]

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable being over Jeon et al. US 2020/0363689, No et al. US 2017/0108723, Kim et al. US 2017/0301702 as applied to claim 5 above, and further in view of Lee et al. US 2010/0123842 and Kim et al. US 2008/0074572 (hereinafter “Kim-572”). 
Claim 6: Jeon et al. disclose a display device comprising: 
(Fig. 1) a display panel including a plurality of pixels PX [0044], a pixel of the plurality of pixels including a first color pixel, a second color pixel, and a third color pixel (three primary colors of red, green, and blue, or four primary colors) [0096]; 
Lee et al. teach
(Fig. 3) the first electrode (source electrode) of the second transistor Qb of the pixels (Jeon’s first/second/third color pixels) is electrically connected to the storage line SL (connected to storage electrode line SL, via Cstb) [0029]
and Kim-527 teaches
(Figs. 11, 12) a pixel bridge pattern 199 is further disposed in each of the pixels (Jeon’s first/second/third color pixels), and wherein the first electrode of the second transistor is connected to the storage line 120 (common voltage line 120) [0076] – [Note: Jeon et al. disclose in [0058] storage line Vst having a voltage equal to common voltage Vcom)]
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Lee's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Lee [Abstract]; and with Kim-527's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Kim-527 [Abstract].

Claims 7, 8: Jeon et al. disclose
Claim 7: (Fig. 3) each of the first color pixel, the second color pixel, and the third color pixel includes a first sub-pixel portion 191b and a second sub-pixel portion 191a, and wherein the first sub-pixel portion 191b and the second sub-pixel portion 191a are spaced apart from each other with the scan line 121 [0045] and the storage line 131a/131b interposed therebetween.  
Claim 8: (Fig. 3) a first sub-pixel electrode 191b disposed in the first sub-pixel portion, and a second sub-pixel electrode 191a disposed in the second sub-pixel portion, and wherein a first planar size of the first sub-pixel electrode 191b is larger than a second planar size of the second sub-pixel electrode 191a (lower sub-pixel portion of PX is larger than upper sub-pixel portion of PX).  

Claim 9: 
Lee et al. teach
Claim 9: (Fig. 3) a third transistor Qc having a first electrode (source electrode) connected to the voltage distribution line SL (storage electrode line) [0029] and a second electrode (drain electrode) connected to the first sub-pixel electrode Qd, and wherein the second electrode of the first transistor Qd is connected to the second sub-pixel electrode Clcc (PEc) [0044] [0024].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Lee's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Lee [Abstract];

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable being over Jeon et al. US 2020/0363689, No et al. US 2017/0108723, Kim et al. US 2017/0301702, Lee et al. US 2010/0123842 and Kim et al. US 2008/0074572 (hereinafter “Kim-572”) as applied to claim 9 above, and further in view of Jung et al. US 2016/0155393.
Claim 10:
Lee et al. teach
(Fig. 2) a first substrate 100, a second substrate 200 facing the first substrate 100, and a liquid crystal layer 3 disposed between the first substrate and the second substrate, wherein the plurality of pixels is disposed between the first substrate and the liquid crystal layer, and the display panel further includes a common electrode 270 disposed between the second substrate 200 and the liquid crystal layer 3, wherein each of the first sub-pixel electrode and the second sub-pixel electrode of the first color pixel, the second color pixel, and the third color pixel is configured to form a liquid crystal capacitor Clca/Clcb/Clcc in conjunction with the common electrode 270 [0030-0031], 
except 
wherein a first liquid crystal capacitance of the first sub-pixel electrode that is formed in conjunction with the common electrode is smaller than a second liquid crystal capacitance of the second sub-pixel electrode that is formed in conjunction with the common electrode.
however Jung et al. teach
(Fig. 3) a first liquid crystal capacitance CstH1 of the first sub-pixel electrode PXH1 that is formed in conjunction with the common electrode is greater/smaller than a second liquid crystal capacitance CstH2 of the second sub-pixel electrode PXH2 that is formed in conjunction with the common electrode (by adjusting the areas of the first and second subpixel electrodes that are the terminals of the liquid crystal capacitors) (see equation 1) [0062-0064].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Jung's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Jung [Abstract];

Claim 11:
Lee et al. teach
Claim 11: (Fig. 3) the second electrode (drain electrode) of the second transistor Qd is connected to the second electrode (drain electrode) of the third transistor Qc


Claim 12: Jeon et al. disclose
(Fig. 3) the first sub-pixel electrode of the first color pixel, the second color pixel, and the third color pixel is configured to form a storage capacitor in conjunction with the storage line (131a/131b), and wherein the first sub-pixel electrode (191a/191b) of the third color pixel is disposed to overlap the voltage distribution line 172 (voltage reference line) to further form a storage parasitic capacitor – Note: Jeon’s first sub-pixel electrode (191a/191b) overlapping the voltage distribution line 172 is similar to applicant’s teaching in [0019]; i.e., similar structural arrangement as claimed. Using the known technique of a sub-pixel electrode overlapping the voltage distribution line would have been obvious to one of ordinary skill in the art.

Claim 13: 
Kim et al. teach
(Fig. 2) the second electrode of the first transistor of each of the first color pixel, and the second color pixel, and the third color pixel is disposed to overlap the scan line to form a gate-drain capacitor Cgd1, and wherein a first gate-drain capacitance Cgd1 formed between the scan line GL1 and the second electrode DE-S1 (drain electrode) of the first transistor TR1 of the third color pixel (upper transistor T1) is greater than a second gate-drain capacitance Cgdk formed between the scan line GLk and the second electrode DE-Sk (drain electrode) of the first transistor of each of the first color pixel and the second color pixel (kth parasite capacitance Cgdk between the kth drain electrode DEk and the kth gate electrode GLk is smaller than the first parasite capacitances Cgd1) [0082].  

Claim 14: Jeon et al. disclose
(Fig. 2) each of the first color pixel, the second color pixel, and the third color pixel further includes a third transistor (Qa/Qb/Qc), -6-Application No.: 17/235,835
wherein the first electrode (source electrode) of the second transistor Qb is connected to the data line 171, and the second electrode (drain electrode) of the second transistor Qb is connected to the first sub-pixel electrode (Clcb), and wherein the second electrode (drain electrode) of the third transistor Qc is connected to the second electrode (drain electrode) of the second transistor Qb, and the second electrode (drain electrode) of the first transistor Qa is connected to the second sub-pixel electrode (Clca) [0057].  

Claims 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable being over Jeon et al. US 2020/0363689 in view of No et al. US 2017/0108723, Lee et al. US 2020/0103688 and Kim et al. US 2017/0301702. 
Claim 16: Jeon et al. disclose a display device comprising: 
(Fig. 1) a display panel including a plurality of pixels PX [0044], a pixel of the plurality of pixels including a first color pixel, a second color pixel, and a third color pixel (red/green/blue) [0096]; 
(Fig. 1) a gate driver 400 connected to the pixel through a scan line 121 extending in a first direction [0049]; and 
a data driver 500 connected to the pixel through a data line 171 extending in a second direction that intersects the first direction [0050], 
(Fig. 2) wherein each of the first color pixel, the second color pixel, and the third color pixel includes a color pixel electrode PX (PXa/PXb) and a first transistor Qa having a first electrode (source electrode) connected to the data line 171, a second electrode (drain electrode) connected to the color pixel electrode (Clca), and a gate electrode connected to the scan line 121 [0056], 
(Fig. 3) wherein the display device further comprises a voltage distribution line 172 [0079] that is disposed to overlap the color pixel electrode (191a/191b) of the third color pixel in a thickness direction of the display device, extends in the second direction (Y-direction), 
except 
a storage line extending in the first direction, and the second electrode (drain electrode) of the second transistor of the first color pixel, the second color pixel, and the third color pixel is electrically connected to the storage line.
a first width of the color pixel electrode of the third color pixel in the first direction is greater than a second width of the color pixel electrode of each of the first color pixel and the second color pixel in the first direction, and 
wherein a third width of the second electrode of the first transistor of the third color pixel in the first direction is greater than a fourth width of the second electrode of the first transistor of each of the first color pixel and the second color pixel in the first direction
However No et al. teach
(Fig. 7) a storage line 751 extending in the first direction (X-direction, see Fig. 8), and the second electrode (drain electrode) of the second transistor TF2 (second drain electrode is connected to the node PE2 [0030], which is connected to storage line 751, through second storage capacitor Cst2) [0106] of the first color pixel, the second color pixel, and the third color pixel (inherent, in a liquid crystal display device, i.e., with array of red/green/blue/white pixels) [Abstract] is electrically connected to the storage line 751 – (See Kim’s below [0062])
Lee et al. teach
(Fig. 6) a first width of the color pixel electrode of the third color pixel PX3 (blue color) in the first direction is greater than a second width of the color pixel electrode of each of the first color pixel and the second color pixel (PX1/PX2) in the first direction (a width of the pixel PX3, in the first direction DR1, may be larger than a width of the two other pixels PX1 and PX2, in the first direction DR1) [0137] 
And Kim et al. teach 
(Figs. 3A/3B) [0090] a third width DE1 (DE_B1/DE_S1) of the second electrode (drain electrode) of the first transistor TR1 of the third color pixel (TR1) in the first direction (X-direction) is greater than a fourth width DEn (DE_Bn/DE_Sn) of the second electrode (drain electrode) of the first transistor TRk of each of the first color pixel (TRn) and the second color pixel (TRn) in the first direction (to increase a first parasitic capacitance Cgd1 between the first gate electrode GE1 and the first drain electrode DE1) [0074-0083].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with No’s structure in order to provide improved flicker elimination efficiency, as taught by No [0041], with Lee's structure in order to provide improved optical characteristics by preventing or reducing light leakage while increasing an aperture ratio and transmittance of the display device, as taught by Lee [0140]; and with Kim's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Kim [Abstract].

Claim 17: Jeon et al. disclose
 (Fig. 3) each of the first color pixel, the second color pixel, and the third color pixel includes a first sub-pixel portion 191b and a second sub-pixel portion 191a, and wherein the first sub-pixel portion 191b and the second sub-pixel portion 191a are spaced apart from each other with the scan line 121 [0045] and the storage line 131a/131b interposed therebetween.  
(Fig. 3) a first sub-pixel electrode 191b disposed in the first sub-pixel portion, and a second sub-pixel electrode 191a disposed in the second sub-pixel portion, and wherein a first planar size of the first sub-pixel electrode 191b is larger than a second planar size of the second sub-pixel electrode 191a (lower sub-pixel portion of PX is larger than upper sub-pixel portion of PX).  

Claim 18: 
Lee et al. teach
(Fig. 3) a third transistor Qc having a first electrode (source electrode) connected to the voltage distribution line SL (storage electrode line) [0029] and a second electrode (drain electrode) connected to the first sub-pixel electrode Qd, and wherein the second electrode of the first transistor Qd is connected to the second sub-pixel electrode Clcc (PEc) [0044] [0024].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Lee's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Lee [Abstract];

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable being over Jeon et al. US 2020/0363689 in view of No et al. US 2017/0108723, Lee et al. US 2020/0103688, Kim et al. US 2017/0301702 as applied to claim 18 above, and further in view of Jung et al. US 2016/0155393. 
Claim 19:
Lee et al. teach
(Fig. 2) a first substrate 100, a second substrate 200 facing the first substrate 100, and a liquid crystal layer 3 disposed between the first substrate and the second substrate, wherein the plurality of pixels is disposed between the first substrate and the liquid crystal layer, and the display panel further includes a common electrode 270 disposed between the second substrate 200 and the liquid crystal layer 3, wherein each of the first sub-pixel electrode and the second sub-pixel electrode of the first color pixel, the second color pixel, and the third color pixel is configured to form a liquid crystal capacitor Clca/Clcb/Clcc in conjunction with the common electrode 270 [0030-0031], 
except 
wherein a first liquid crystal capacitance of the first sub-pixel electrode that is formed in conjunction with the common electrode is greater than a second liquid crystal capacitance of the second sub-pixel electrode that is formed in conjunction with the common electrode.
however Jung et al. teach
(Fig. 3) a first liquid crystal capacitance CstH1 of the first sub-pixel electrode PXH1 that is formed in conjunction with the common electrode is greater/smaller than a second liquid crystal capacitance CstH2 of the second sub-pixel electrode PXH2 that is formed in conjunction with the common electrode (by adjusting the areas of the first and second subpixel electrodes that are the terminals of the liquid crystal capacitors) (see equation 1) [0062-0064].
It would have been obvious to one of ordinary skill in the art to modify Jeon's invention with Jung's structure in order to provide reduced kickback voltage by increased parasitic capacitance, as taught by Jung [Abstract];

Claim 20: 
Kim et al. (US 2017/0301702) teach
(Fig. 2) the second electrode of the first transistor of each of the first color pixel, and the second color pixel, and the third color pixel is disposed to overlap the scan line to form a gate-drain capacitor Cgd1, and wherein a first gate-drain capacitance Cgd1 formed between the scan line GL1 and the second electrode DE-S1 (drain electrode) of the first transistor TR1 of the third color pixel (upper transistor T1) is greater than a second gate-drain capacitance Cgdk formed between the scan line GLk and the second electrode DE-Sk (drain electrode) of the first transistor of each of the first color pixel and the second color pixel (kth parasite capacitance Cgdk between the kth drain electrode DEk and the kth gate electrode GLk is smaller than the first parasite capacitances Cgd1) [0082].  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871